DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              VINCE HALL,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2005

                           [August 18, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan L. Vaughn, Judge; L.T. Case No.
312007CF000688A.

  Vince Hall, Daytona Beach, pro se.

  No appearance required for respondent.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

DAMOORGIAN, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.